Name: (2014/187/EU): Commission Implementing Decision of 3 April 2014 amending Decision 2009/821/EC as regards the lists of border inspection posts and veterinary units in Traces (notified under document C(2014) 2094) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: Europe;  Africa;  America;  tariff policy;  agricultural policy;  European Union law;  trade
 Date Published: 2014-04-05

 5.4.2014 EN Official Journal of the European Union L 102/13 COMMISSION IMPLEMENTING DECISION of 3 April 2014 amending Decision 2009/821/EC as regards the lists of border inspection posts and veterinary units in Traces (notified under document C(2014) 2094) (Text with EEA relevance) (2014/187/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 20(1) and (3) thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (2), and in particular the second sentence of the second subparagraph of Article 6(4) and (5) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), and in particular Article 6(2) thereof, Whereas: (1) Commission Decision 2009/821/EC (4) lays down a list of border inspection posts approved in accordance with Directives 91/496/EEC and 97/78/EC. That list is set out in Annex I to Decision 2009/821/EC. (2) Following communication from Spain and Portugal, the entries for the border inspection posts at Madrid and Tenerife Sur airports in Spain and at Porto airport and at Ponta Delgada port and airport in Portugal should be amended in the list set out in Annex I to Decision 2009/821/EC. (3) Council Decision 2011/408/EU (5) lays down simplified rules and procedures for the application of sanitary controls for fishery products, bivalve molluscs, echinoderms, tunicates and marine gastropods and to by-products thereof and products derived from these by-products originating from Greenland or introduced into Greenland from third countries and thereafter imported from Greenland into the Union. Article 5 of that Decision details the requirements for veterinary checks on these products in border inspection posts and that the list of border inspection posts approved in Greenland shall be included in the list of border inspection posts in the Member States approved in accordance with Directives 91/496/EEC and 97/78/EC. (4) The Commission audit service (formerly referred to as Commission inspection service), the Food and Veterinary Office (FVO), has carried out an audit to two proposed border inspection posts in Greenland, following which it made some recommendations to that country. These recommendations were satisfactorily addressed by Greenland with an action plan and the two proposed border inspection posts should be added to the list in Annex I to Decision 2009/821/EC. (5) As the simplified rules and procedures for import controls are only applicable for certain products, a footnote determining fishery products, bivalve molluscs, echinoderms, tunicates and marine gastropods and to by-products thereof and products derived from these by-products should be added to the special remarks in Annex I to Decision 2009/821/EC. (6) An audit of the FVO was carried out at border inspection posts in Italy in November 2011, following which a number of recommendations were made to that Member State. These recommendations were satisfactorily addressed by Italy with an action plan and with the amendment of the approval categories of the border inspection posts at the ports of Livorno-Pisa, Trieste and Venezia, which should therefore be amended accordingly in the list in Annex I to Decision 2009/821/EC for that Member State. (7) The Netherlands have communicated that a new inspection centre has been added to the border inspection post at the port of Rotterdam. The list of entries for that Member State as set out in Annex I to Decision 2009/821/EC should be amended accordingly. (8) Annex II to Decision 2009/821/EC lays down the list of central units, regional units and local units in the integrated computerised veterinary system (Traces). (9) In accordance with European Council Decision 2012/419/EU (6), Mayotte has ceased to be an overseas country or territory and became an outermost region of the Union within the meaning of Article 349 of the Treaty on the Functioning of the European Union, with effect from 1 January 2014. The entries for local units for France in Annex II to Decision 2009/821/EC should therefore be amended accordingly. (10) Decision 2009/821/EC should therefore be amended accordingly. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2009/821/EC are amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 April 2014. For the Commission Tonio BORG Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. (2) OJ L 268, 24.9.1991, p. 56. (3) OJ L 24, 30.1.1998, p. 9. (4) Commission Decision 2009/821/EC of 28 September 2009 drawing up a list of approved border inspection posts, laying down certain rules on the inspections carried out by Commission veterinary experts and laying down the veterinary units in Traces (OJ L 296, 12.11.2009, p. 1). (5) Council Decision 2011/408/EU of 28 June 2011 laying down simplified rules and procedures on sanitary controls of fishery products, live bivalve molluscs, echinoderms, tunicates, marine gastropods, by-products thereof and products derived from these by-products coming from Greenland (OJ L 182, 12.7.2011, p. 24). (6) European Council Decision 2012/419/EU of 11 July 2012 amending the status of Mayotte with regard to the European Union (OJ L 204, 31.7.2012, p. 131). ANNEX Annexes I and II to Decision 2009/821/EC are amended as follows: (1) Annex I is amended as follows: (a) the following note (15) is added to the special remarks: (15)= Ã ¡Ã °Ã ¼Ã ¾ Ã ·Ã ° ÃÃ ¸Ã ±Ã ½Ã ¸ Ã ¿ÃÃ ¾Ã ´Ã Ã ºÃ Ã ¸, Ã ºÃ »Ã °Ã  Ã ¼Ã ¸Ã ´Ã ¸, Ã ±Ã ¾Ã ´Ã »Ã ¾Ã ºÃ ¾Ã ¶Ã ¸, Ã ¼Ã °Ã ½Ã Ã ¸Ã ¹Ã ½Ã ¸, Ã ¼Ã ¾ÃÃ Ã ºÃ ¸ Ã ºÃ ¾ÃÃ µÃ ¼Ã ¾Ã ½Ã ¾Ã ³Ã ¸, Ã Ã ÃÃ °Ã ½Ã ¸Ã Ã ½Ã ¸ Ã ¿ÃÃ ¾Ã ´Ã Ã ºÃ Ã ¸ Ã ¸ Ã ¿ÃÃ ¾Ã ¸Ã ·Ã ²Ã ¾Ã ´Ã ½Ã ¸ Ã ¿ÃÃ ¾Ã ´Ã Ã ºÃ Ã ¸, Ã ¿Ã ¾Ã »Ã Ã Ã µÃ ½Ã ¸ Ã ¾Ã  Ã Ã µÃ ·Ã ¸ Ã Ã ÃÃ °Ã ½Ã ¸Ã Ã ½Ã ¸ Ã ¿ÃÃ ¾Ã ´Ã Ã ºÃ Ã ¸  pouze pro produkty rybolovu, mlÃ ¾e, ostnokoÃ ¾ce, plÃ ¡Ã ¡tÃ nce, moÃ skÃ © plÃ ¾e, vedlejÃ ¡Ã ­ produkty a produkty zÃ ­skanÃ © z tÃ chto vedlejÃ ¡Ã ­ch produktÃ ¯  kun for fiskevarer, toskallede blÃ ¸ddyr, pighuder, sÃ ¦kdyr og havsnegle samt biprodukter og produkter fremstillet af disse biprodukter  nur Fischereierzeugnisse, Muscheln, StachelhÃ ¤uter, Manteltiere und Meeresschnecken, Nebenprodukte und aus diesen Nebenprodukten gewonnene Produkte  Ainult kalandustoodete, kahepoolmeliste molluskite, okasnahksete, mantelloomade ja meritigude, nende kÃ µrvalsaaduste ja kÃ µrvalsaadustest saadud toodete puhul  Ã ¼Ã Ã ½Ã ¿ Ã ³Ã ¹Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ±Ã »Ã ¹Ã µÃ ¯Ã ±Ã , Ã ´Ã ¯Ã ¸Ã Ã Ã ± Ã ¼Ã ±Ã »Ã ¬Ã ºÃ ¹Ã ±, Ã µÃ Ã ¹Ã ½Ã Ã ´Ã µÃ Ã ¼Ã ±, Ã Ã ¹Ã Ã Ã ½Ã Ã ¶Ã Ã ±, Ã ¸Ã ±Ã »Ã ¬Ã Ã Ã ¹Ã ± Ã ³Ã ±Ã Ã Ã µÃ Ã ÃÃ ¿Ã ´Ã ±, Ã Ã ± Ã ÃÃ ¿ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã Ã ¿Ã Ã  Ã ºÃ ±Ã ¹ Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± ÃÃ ¿Ã ÃÃ Ã ¿Ã ­Ã Ã Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ± Ã ÃÃ ¿ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ±Ã Ã Ã ¬  only for fishery products, bivalve molluscs, echinoderms, tunicates, marine gastropods, by-products and products derived from these by-products  Solo en relaciÃ ³n con productos de la pesca, moluscos bivalvos, equinodermos, tunicados, gasterÃ ³podos marinos, sus subproductos y productos derivados de estos  Uniquement pour les produits de la pÃ ªche, les mollusques bivalves, les Ã ©chinodermes, les tuniciers, les gastÃ ©ropodes marins, les sous-produits et les produits dÃ ©rivÃ ©s de ces sous-produits  samo za riblje proizvode, Ã ¡koljkaÃ ¡e, bodljikaÃ ¡e, plaÃ ¡tenjake, morske puÃ ¾eve, nusproizvode i proizvode dobivene od tih nusproizvoda  soltanto per i prodotti della pesca, i molluschi bivalvi, gli echinodermi, i tunicati, i gasteropodi marini, i loro sottoprodotti e i prodotti derivati da tali sottoprodotti  tikai attiecÃ «bÃ  uz zivsaimniecÃ «bas produktiem, gliemenÃ m, adatÃ daiÃ iem, tunikÃ tiem, jÃ «ras gliemeÃ ¾iem, blakusproduktiem un no Ã ¡iem blakusproduktiem iegÃ «tiem produktiem  tik Ã ¾uvininkystÃ s produktai, dvigeldÃ ¾iai moliuskai, dygiaodÃ ¾iai, gaubtagyviai, jÃ «ros pilvakojai, Ã ¡alutiniai produktai ir iÃ ¡ Ã ¡iÃ ³ Ã ¡alutiniÃ ³ produktÃ ³ pagaminti produktai  KizÃ ¡rÃ ³lag halÃ ¡szati termÃ ©kek, kÃ ©thÃ ©jÃ º kagylÃ ³k, tÃ ¼skÃ ©sbÃ rÃ ±ek, zsÃ ¡kÃ ¡llatok, tengeri haslÃ ¡bÃ ºak, valamint ezek mellÃ ©ktermÃ ©kei Ã ©s a mellÃ ©ktermÃ ©kekbÃ l szÃ ¡rmazÃ ³ termÃ ©kek  gÃ §al prodotti tas-sajd, molluski bivalvi, ekinodermi, tunikati, gasteropodi tal-baÃ §ar, prodotti sekondarji u prodotti Ã ¡ejjin minn dawn il-prodotti sekondarji biss  uitsluitend voor visserijproducten, tweekleppige weekdieren, stekelhuidigen, manteldieren, mariene buikpotigen, bijproducten daarvan en van die bijproducten afgeleide producten  wyÃ Ã cznie w odniesieniu do produktÃ ³w ryboÃ Ã ³wstwa, maÃ Ã ¼y, szkarÃ upni, osÃ onic, Ã limakÃ ³w morskich, produktÃ ³w ubocznych oraz produktÃ ³w pochodnych tych produktÃ ³w ubocznych  Apenas para produtos da pesca, moluscos bivalves, equinodermes, tunicados, gastrÃ ³podes marinhos, subprodutos e produtos derivados desses subprodutos  doar pentru produse pescÃ reÃti, specii de moluÃte bivalve, echinoderme, tunicate, gasteropode marine, subproduse Ãi produse derivate din aceste subproduse  Len pre produkty rybolovu, lastÃ ºrniky, ostnatokoÃ ¾ce, plÃ ¡Ã ¡Ã ¥ovce, morskÃ © ulitnÃ ­ky, vedÃ ¾ajÃ ¡ie produkty a produkty zÃ ­skanÃ © z tÃ ½chto vedÃ ¾ajÃ ¡Ã ­ch produktov  samo za ribiÃ ¡ke proizvode, Ã ¡koljke, iglokoÃ ¾ce, plaÃ ¡Ã arje, morske polÃ ¾e, stranske proizvode in proizvode iz teh stranskih proizvodov  Koskee vain kalastustuotteita, simpukoita, piikkinahkaisia, vaippaelÃ ¤imiÃ ¤ ja merikotiloita sekÃ ¤ sivutuotteita ja nÃ ¤istÃ ¤ sivutuotteista johdettuja tuotteita  endast fÃ ¶r fiskeriprodukter, musslor, tagghudingar, manteldjur, marina snÃ ¤ckor, biprodukter och produkter framstÃ ¤llda av dessa biprodukter.; (b) the part concerning Spain is amended as follows: (i) the entry for the airport at Madrid is replaced by the following: Madrid ES MAD 4 A Iberia HC-T(FR)(2)(*), HC-NT(2)(*), NHC(2) U, E, O Swissport HC(2), NHC-T(CH)(2), NHC-NT(2) O PER4 HC-T(CH)(2) WFS: World Wide Flight Services HC(2), NHC-T(CH)(2), NHC-NT O (ii) the entry for the airport at Tenerife Sur is replaced by the following: Tenerife Sur ES TFS 4 A Productos HC(2), NHC(2) Animales U(*), E(*), O (c) in the part after France, the following part for Greenland has to be added: Ã ¡Ã ÃÃ °Ã ½Ã °: Ã ÃÃ µÃ ½Ã »Ã °Ã ½Ã ´Ã ¸Ã   ZemÃ : GrÃ ³nsko  Land: GrÃ ¸nland  Land: GRÃ NLAND  Riik: GrÃ ¶Ã ¶nimaa  Ã §Ã Ã Ã ±: Ã Ã Ã ¿Ã ¹Ã ½Ã »Ã ±Ã ½Ã ´Ã ¯Ã ±  Country: GREENLAND  PaÃ ­s: Groenlandia  Pays: Groenland  Zemlja: Grenland  Paese: Groenlandia  Valsts: Grenlande  Ã alis: Grenlandija  OrszÃ ¡g: GrÃ ¶nland  PajjiÃ ¼: Greenland  Land: Groenland  Kraj: Grenlandia  PaÃ ­s: GronelÃ ¢ndia  Ã ara: Groenlanda  Krajina: GrÃ ³nsko  DrÃ ¾ava: Grenlandija  Maa: GrÃ ¶nlanti  Land: GrÃ ¶nland Nuuk GL GOH 1 P HC(1)(2)(15), NHC-T(2)(15) Sisimiut GL JHS 1 P HC-T(FR)(1)(2)(15) (d) the part concerning Italy is amended as follows: (i) the entry for the port at Livorno-Pisa is replaced by the following: Livorno-Pisa IT LIV 1 P Porto Commerciale HC-T(FR), NHC-NT Sintemar(*) HC(*), NHC(*) Lorenzini HC, NHC-NT Terminal Darsena Toscana HC, NHC (ii) the entry for the port at Trieste is replaced by the following: Trieste IT TRS 1 P Hangar 69 HC, NHC-NT, NHC-T(CH) (iii) the entry for the port at Venezia is replaced by the following: Venezia IT VCE 1 P HC, NHC (e) in the part concerning the Netherlands, the entry for the port at Rotterdam is replaced by the following: Rotterdam NL RTM 1 P Eurofrigo Karimatastraat HC, NHC-T(FR), NHC-NT Eurofrigo, Abel Tasmanstraat HC Frigocare Rotterdam B.V. HC-T(2) Coldstore Wibaco B.V. HC-T(FR)(2), HC-NT(2) Kloosterboer Delta Terminal HC(2) (f) in the part concerning Portugal, the entries for the airport and the port at Ponta Delgada and the entry for the airport at Porto is replaced by the following: Ponta Delgada (AÃ §ores) PT PDL 4 A NHC-NT(2) Ponta Delgada (AÃ §ores) PT PDL 1 P HC-T(FR)(3) Porto PT OPO 4 A HC-T(CH)(2), NHC-NT(2) O (2) in Annex II in the part concerning France the following entry for a new local unit is added after the entry of Martinique: MAYOTTE FR10100 MAYOTTE